AO 24.58 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Pagel ofl   l3
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November l, 1987)
                                v.

                       Armando Riegos-Silva                                      Case Number: 2:19-mj-8481

                                                                                 Federal Defenders
                                                                                 Defendant's Attorney                    r..:::..::>
                                                                                                                          '!-J;:)
                                                                                                                          ~,,




REGISTRATION NO. 78856298                                                                                                 P'l
                                                                                                                           o.:i           ~- ·~
                                                                                                                                          /
                                                                                                                            j"-.)         ~~            1
THE DEFENDANT:                                                                                                              0
 IZI pleaded guilty to count(s) 1 of Complaint                                                                               -o               ·rn
                                                                                                                                                  ••V   ,,~




 D was found guilty to count(s)                                                                                                 r
      after a plea of not guilty.                                                                &:"   ,~··;
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the followinfc'fferi§e(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count( s)                   -~~~~~~~~~~~~~~~~~




 D Count(s)                                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                0 TIME SERVED                              tJ-          ,~CSY                         days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                   Wednesday, February 20, 2019
                                                     _ _ _ _ _ ___..D....ate of Imposition of Sentence
                             /~~r:
                        .,;;;-iti12f-·
                            /',,;>/ !           F~LED
Received      ~~~~~--+-~--+-

              DUSM
                                                  FEB 2 0 2019              ORABLE RUTH B~UDEZ MONTENEGRO
                                                                          ITED STATES MAGISTRATE JUDGE
                                            ... ;..:;::-~-:--_J

Clerk's Qf+-ic      , ~~~fi~~~;~ gis
           lJ e C opy            ______i'r'~!:2~
                                        .._\("_______2~~~6RN1A
                                                        DEPUTY
                                                                                                                                       2:19-mj-8481
